Title: John S. Barbour to James Madison, 9 March 1830
From: Barbour, John S.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washn.
                                
                                 March 9th 1830
                            
                        
                        
                        While in Richmond last fall I enclosed to you my note for 100$ payable four months after date at the U.
                            States branch Bank in this City. I took no memo. of its date & have none with me. But I am quite confident that it
                            was dated anteriour to the third day of Novr. and consequently that it woud become due before the third day of March. I
                            gave you a very strong assurance for its punctual payment, and now apprehend that you may have considered it my duty to
                            have sent you the money, in place of paying it here in the Bank. The consequence of this may be that I now stand in your
                            estimation as a delinquent in duty and a violator of the strong promise conveyed to you.
                        It is usual with negotiated notes to provide for them at the Bank in which they are made payable. And the
                            payor has notice of the maturity of the note from the officer of the Bank. Supposing that it woud be sent here I have
                            failed to send the money either to you in Orange or any where else. But I have sent to the Bank and have been thrice
                            informed that no such Note is there. I must therefore return to my first belief that you expected me to send you the
                            money. I will obey whatever directions you may be pleased to give me in the premises; and will either deposite the money
                            here to your credit, and send you the Cashiers check payable to your order (& this will guard agst. the risks of
                            the Mail.) or I will pay it to any other Bank or person, that you may direct. With cordial wishes for your health and
                            happiness I am Sir most Resptly yrs:
                        
                            
                        
                            
                                J. S. Barbour
                        
                            
                        
                    